Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group I (claims 1-10) in the reply filed on 2/1/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
2.	Claims withdrawn:
Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), to Provisional Application 62767264, filed 11/14/2018, is acknowledged.  
4. 					Drawings
The drawings filed on 3/13/20 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6. 	 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	
Claims 1-10 are directed to the following genus:

2. The enzyme of claim 1 wherein a phenylalanine at the active site has been changed to alanine.  
3. The enzyme of claim 1 comprising a kcat for guaiacol of at least 11 sec-1 and a kcat for syringol of at least 5.9 sec-1.  
4. The enzyme of claim 1 comprising a KM for guaiacol of less than about 40 mM and a KM for syringol of less than about 10 mM.  
5. The enzyme of claim 1 comprising a kCat/KM for guaiacol of greater than about 290 mM-1 sec- and a kcat/KM for syringol of greater than about 600 mM-1 sec1.  
6. The enzyme of claim 1 comprising increased specific activity for guiaicol when compared to the native GcoAB enzyme.  
7. The enzyme of claim 2 wherein the amino acid is selected from the group consisting of alanine, serine, histidine, valine, isoleucine, and leucine.  
8. The enzyme of claim 1 wherein the specific activity for syringol is greater than 0.54 mol sec- mol-1.  
9. The enzyme of claim 1 wherein the specific activity for syringol is greater than 3.9 mol sec- mol-1.  
10. The enzyme of claim 1 wherein the specific activity for syringol is greater than 5.1 mol sec- mol-1.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and 
The specification, however, only provides description of a single species or position modification of engineered GcoA-F169 variant, wherein ‘F’ at position 169 is mutated to a smaller amino acids (F169A, F169H, F1691, F169L, F169S, F169V), for efficient O-aryl-demethylation of syringol and the O-aryl-demethylation of guaiacol, wherein the engineered GcoA consists of the amino acid sequence of SEQ ID NO: 1, which is a cytochrome P450 mutant protein CYP255A. All experiments are described with respect to the engineered GcoA-F169 variant.

The specification does not contain any disclosure or description of the structure and function of all non-naturally occurring GcoAB enzyme capable of the O-aryl-demethylation of syringol and the O-aryl-demethylation of guaiacol; wherein the GcoAB enzyme remain undescribed in its structure and how it was made. Figures 1-7 provide examples of the single species of engineered GcoA-F169 variant, but no description of how GcoAB enzyme was made. 
The single species or position modification disclosed; which is a cytochrome P450 mutant protein CYP255A, is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The claims are described by functional limitations only (see claims 1-10) and are devoid of a reference structure for the claimed GcoAB enzyme. The claimed invention encompasses a genus of GcoAB enzymes not adequately described.

"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
7.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 & 6 recite the abbreviation “GcoAB”. It is not clear what the abbreviation stands for. From the description of §0021 of instant specification - GcoAB consists of a cytochrome P450 protein from the family CYP255A (GcoA) and a three-domain reductase (GcoB). However, it is not clear if the GcoAB enzyme is engineered or made recombinantly or isolated from a natural source(s), more importantly what the abbreviation stands for. 
Claims 2-10 are included in the rejection for failing to correct the defect present in the base claim(s).
Rejection, 35 U.S.C. 101, Non-Statutory 
Claims 1 & 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a naturally-occurring protein or nucleic acid or fragment thereof, whether, non-native, isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., --U.S.—(June 13, 2013). Claims 3-5 are included in the rejection for failing to correct the defect present in the base claim(s).
Claims 1 & 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1 & 3-5 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claims 1 & 3-5 are directed to a naturally-occurring protein, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the protein of GcoAB enzyme as it occurs in nature.  The GcoAB enzyme without a specific modification, appear unaltered from that occurring in nature and therefore not sufficient to amount to significantly more or marked different characteristics and is not sufficient to amount to more than the judicial exception.  
Therefore, the unmodified GcoAB enzyme is no different than the naturally-occurring GcoAB enzyme or polypeptide, whether isolated, synthetic, highly purified; recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision, as noted above. 
Nature bases Products include many examples pertaining to DNA or nucleic acid (example 7), Pomelo Juice (example 2), Amazonic acid (example 3), purified proteins (example 4), genetically modified bacterium (example 5), bacterial mixtures (example 6), antibodies (example 8), cells (example 9), food (example 10); and these example be used in conjunction with 2014 Interim Eligibility Guidance.
9.	No claim is allowed. 
10.	IDS filed 12/18/19 is acknowledged. A signed copy of the same is provided herewith.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940